      Case 1:11-cv-01590-LTS-HBP Document 663
                                          664 Filed 07/14/20 Page 1 of 1




                      Law Offices of Joseph L. Manson III
                                       Benjamin Chernow
                                        600 Cameron St.
                                      Alexandria, VA 22314

July 14, 2020

VIA ECF                                                  MEMO ENDORSED
The Honorable Laura T. Swain
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Universitas Education, LLC v. Nova Group, Inc., Case No. 1:11-cv-01590 (LTS) (HBP)

Dear Judge Swain,

        We represent Universitas Education, LLC (“Universitas”) in the above-captioned matter.
We write this letter in response to the Order to Show Cause filed in this Court on July 10, 2020
regarding the applicability of Restraining Notices upon Lincoln National Life Insurance Company
(“Lincoln”). Upon further review and examination, Universitas believes that the Restraining
Notice issued to Lincoln expired on November 30, 2019 and that Lincoln’s business activities are
no longer restrained. Accordingly, Universitas does not believe there is cause to continue
restraining Lincoln’s business activities. A copy of this letter has been provided to Lincoln in
accordance with the directives of the Order to Show Cause.

                                                           Respectfully Submitted,

                                                           /s/ Benjamin Chernow
                                                           Benjamin Chernow
                                                           600 Cameron St.
                                                           Alexandria, VA 22314
The Order to Show Cause filed at DE# 662 is satisfied.     (301) 633-2163
SO ORDERED.                                                bchernow@jmansonlaw.com
7/14/2020
/s/ Laura Taylor Swain, USDJ                               Counsel for Petitioner


Cc: All Interested Counsel (by ECF)
